DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 6, 10-11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (8,226,243).
Chen discloses a projection system comprising:
a light source module, configured to provide an illumination beam, wherein the light source module comprises:
a first light source (41 or 42);
a second light source (43), disposed downstream of a main airflow flowing through the first light source module;
a first heat sink structure (44), connected to the first light source, and having a plurality of first heat sink fins (442)    ; and



The terms direction and downstream are overly broad.
Neither necessarily requires the that the sources be in a same plane or that the second light source is in a path of the airflow, merely that it is in a position down from the airflow or that the light sources follow a same direction, such as north or south. Further Colum 2 Lines 43-47 states that the light sources may be coplanar.
Re claims 6 and 16, the lights are red, blue, and green.
a first light source (41 or 42).
	Re claims 2 and 11, the orientation of the light sources is 90 degrees.

Allowable Subject Matter
s 3-5, 7-9, 12-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 3/21/21 have been fully considered but they are not persuasive.
As was noted in the 1st Action rejection the terms direction and downstream are overly broad.  Claims are read in the broadest interpretation.  The term “direction” does not necessitate the fins having their long directions being horizontal and vertical.  The perpendicular strikers of Chen satisfy the limitation of “different directions.  The language should be further limited more clearly set forth the vertical and horizontal orientations of the long dimensions of the fins.  Applicant’s is further directed to the reference to Tanaka et al. (8,439,543) which may be applicable to amended language.

Neither necessarily requires the that the sources be in a same plane or that the second light source is in a path of the airflow, merely that it is in a position down from the airflow or that the light sources follow a same direction, such .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd